HAWKINS, J.,
dissenting.—I dissent. I am of the opinion that the sheriff, if the bill had been properly made out, would he entitled to mileage for himself until the service of the writ was complete. The ease seemed to me to have been tried on that theory, and that while the account read ‘ ‘ for prisoner, ’ ’ it really meant “for the sheriff for taking the prisoner” from the place arrested to the place of trial. And that appearing to me to do no violence to construction of the manner the account was worded, the judgment ought to stand against the appellant.